                                                                      Case 2:20-cv-02229-APG-DJA Document 11
                                                                                                          10 Filed 02/23/21
                                                                                                                   02/22/21 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone:     (702) 634-5000
                                                            5    Facsimile:     (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon fka
                                                                 Bank of New York Successor Trustee to JPMorgan
                                                            8    Chase Bank, NA, as Trustee for The Bear Stearns
                                                                 Arm Trust, Mortgage Pass-Through Certificates,
                                                            9    Series 2003-7
                                                            10                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                       DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   SUSAN CLOSSON, an individual; CHARLES                  Case No. 2:20-cv-02229-APG-DJA
                                                                 R. CLOSSON, an individual,
AKERMAN LLP




                                                            13                                                          STIPULATION AND ORDER TO STAY
                                                                                               Plaintiff,               DISCOVERY
                                                            14
                                                                 v.
                                                            15
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            16   BANK OF NEW YORK SUCCESSOR
                                                                 TRUSTEE TO JPMORGAN CHASE BANK,
                                                            17   NA, AS TRUSTEE FOR THE BEAR STEARNS
                                                                 ARM TRUST, MORTGAGE PASS-THROUGH
                                                            18   CERTIFICATES,      SERIES       2003-7;
                                                                 MORTGAGE ELECTRONIC REGISTRATION
                                                            19   SYSTEMS, INC.; ROES 1-10 and DOES 1-10,
                                                                 inclusive,
                                                            20
                                                                                               Defendants.
                                                            21

                                                            22            Plaintiffs Susan Closson and Charles R. Closson, and Defendant The Bank of New York

                                                            23   Mellon fka Bank of New York Successor Trustee to JPMorgan Chase Bank, NA, as Trustee for The

                                                            24   Bear Stearns Arm Trust, Mortgage Pass-Through Certificates, Series 2003-7 (BoNYM) stipulate to

                                                            25   stay discovery pending resolution of BoNYM's motion to dismiss addressing NRS 106.240. ECF

                                                            26   No. 7. The parties' stipulation is made in good faith and will not prejudice either party.

                                                            27   …

                                                            28   …

                                                                 {56590940}
                                                                    Case 2:20-cv-02229-APG-DJA Document 11
                                                                                                        10 Filed 02/23/21
                                                                                                                 02/22/21 Page 2 of 2




                                                             1                The parties agree that in event that the motion to dismiss is not granted in full, the parties

                                                             2   will file a stipulated proposed discovery plan and scheduling order no later than 14 days after a

                                                             3   decision on the motion is issued by the court.

                                                             4                22nd day of February, 2021
                                                                   DATED this ____                                         DATED this 19th day of February, 2021
                                                             5     AKERMAN LLP
                                                                    /s/ Scott R. Lachman
                                                             6     ____________________________
                                                                   MELANIE D. MORGAN, ESQ.
                                                                                                                           /s/Susan Closson
                                                             7                                                             SUSAN CLOSSON
                                                                   Nevada Bar No. 8215                                     5450 Manteca Circle
                                                                   SCOTT R. LACHMAN, ESQ.
                                                             8                                                             Las Vegas, Nevada 89118
                                                                   Nevada Bar No. 12016
                                                                   1635 Village Center Circle, Suite 200
                                                             9                                                             Pro Se
                                                                   Las Vegas, Nevada 89134
                                                            10     Attorneys for The Bank of New York Mellon fka           /s/Charles R. Closson
                                                                   Bank of New York Successor Trustee to                   CHARLES R. CLOSSON
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     JPMorgan Chase Bank, NA, as Trustee for The             5450 Manteca Circle
                                                                   Bear Stearns Arm Trust, Mortgage Pass-                  Las Vegas, Nevada 89118
                      LAS VEGAS, NEVADA 89134




                                                            12     Through Certificates, Series 2003-7
AKERMAN LLP




                                                                                                                           Pro Se
                                                            13
                                                                                                                  IT IS SO ORDERED.
                                                            14

                                                            15                                                    ______________________________________
                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                            16                                                             February 23, 2021
                                                                                                                  DATED: __________________________
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {56590940}                                           2
